 



Exhibit 10.1
 
BOOKHAM, INC.

 
AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN
 

1.   Purpose

 
The purpose of this Amended and Restated 2004 Stock Incentive Plan (the “Plan”)
of Bookham, Inc. a Delaware corporation (the “Company”), is to advance the
interests of the Company’s stockholders by enhancing the Company’s ability to
attract, retain and motivate persons who are expected to make important
contributions to the Company and by providing such persons with equity ownership
opportunities and performance-based incentives that are intended to align their
interests with those of the Company’s stockholders. Except where the context
otherwise requires, the term “Company” shall include any of Bookham, Inc.’s
present or future parent or subsidiary corporations as defined in
Sections 424(e) or (f) of the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder (the “Code”) and any other business venture
(including, without limitation, joint venture or limited liability company) in
which Bookham, Inc. has a controlling interest, as determined by the Board of
Directors of the Company (the “Board”).
 

2.   Eligibility

 
All of the Company’s employees, officers, directors, consultants and advisors
are eligible to be granted options, stock appreciation rights, restricted stock
and other stock-based awards (each, an “Award”) under the Plan. Each person who
receives an Award under the Plan is deemed a “Participant”.
 

3.   Administration and Delegation

 
(a) Administration by Board of Directors.  The Plan will be administered by the
Board. The Board shall have authority to grant Awards and to adopt, amend and
repeal such administrative rules, guidelines and practices relating to the Plan
as it shall deem advisable. The Board may construe and interpret the terms of
the Plan and any Award agreements entered into under the Plan. The Board may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem expedient to
carry the Plan into effect and it shall be the sole and final judge of such
expediency. All decisions by the Board shall be made in the Board’s sole
discretion and shall be final and binding on all persons having or claiming any
interest in the Plan or in any Award. No director or person acting pursuant to
the authority delegated by the Board shall be liable for any action or
determination relating to or under the Plan made in good faith.
 
(b) Appointment of Committees.  To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board or the
officers referred to in Section 3(c) to the extent that the Board’s powers or
authority under the Plan have been delegated to such Committee or officers.
 
(c) Delegation to Officers.  To the extent permitted by applicable law, the
Board may delegate to one or more officers of the Company the power to grant
Awards to employees or officers of the Company or any of its present or future
subsidiary corporations and to exercise such other powers under the Plan as the
Board may determine, provided that the Board shall fix the terms of the Awards
to be granted by such officers (including the exercise price of such Awards,
which may include a formula by which the exercise price will be determined) and
the maximum number of shares subject to Awards that the officers may grant;
provided further, however, that no officer shall be authorized to grant Awards
to any “executive officer” of the Company (as defined by Rule 3b-7 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or to any
“officer” of the Company (as defined by Rule 16a-1 under the Exchange Act).


1



--------------------------------------------------------------------------------



 



(d) Awards to Non-Employee Directors.  Discretionary Awards to non-employee
directors will only be granted and administered by a Committee, all of the
members of which are independent as defined by Section 4200(a)(15) of the Nasdaq
Marketplace Rules.
 

4.   Stock Available for Awards

 
(a) Number of Shares.  Subject to adjustment under Section 10, Awards may be
made under the Plan for up to 19,000,000 shares of common stock, $.01 par value
per share, of the Company (the “Common Stock”). If any Award expires or is
terminated, surrendered or canceled without having been fully exercised or is
forfeited in whole or in part (including as the result of shares of Common Stock
subject to such Award being repurchased by the Company at the original issuance
price pursuant to a contractual repurchase right) or results in any Common Stock
not being issued, the unused Common Stock covered by such Award shall again be
available for the grant of Awards under the Plan. Further, shares of Common
Stock tendered to the Company by a Participant to exercise an Award shall be
added to the number of shares of Common Stock available for the grant of Awards
under the Plan. However, in the case of Incentive Stock Options (as hereinafter
defined), the foregoing provisions shall be subject to any limitations under the
Code. Shares issued under the Plan may consist in whole or in part of authorized
but unissued shares or treasury shares.
 
(b) Sub-limits.  Subject to adjustment under Section 10, the following
sub-limits on the number of shares subject to Awards shall apply:
 
(1) Section 162(m) Per-Participant Limit.  The maximum number of shares of
Common Stock with respect to which Awards may be granted to any Participant
under the Plan shall be 1,000,000 per calendar year. For purposes of the
foregoing limit, the combination of an Option in tandem with a SAR (as each is
hereafter defined) shall be treated as a single Award. The per-Participant limit
described in this Section 4(b)(1) shall be construed and applied consistently
with Section 162(m) of the Code or any successor provision thereto, and the
regulations thereunder (“Section 162(m)”).
 
(2) Limit on Awards other than Options and SARS.  The maximum number of shares
with respect to which Awards other than Options and SARs may be granted shall be
17,000,000.
 

5.   Stock Options

 
(a) General.  The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable. An Option which is not intended to be an Incentive Stock
Option (as hereinafter defined) shall be designated a “Nonstatutory Stock
Option”.
 
(b) Incentive Stock Options.  An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of Bookham, Inc., any of
Bookham, Inc.’s present or future parent or subsidiary corporations as defined
in Sections 424(e) or (f) of the Code, and any other entities the employees of
which are eligible to receive Incentive Stock Options under the Code, and shall
be subject to and shall be construed consistently with the requirements of
Section 422 of the Code. The Company shall have no liability to a Participant,
or any other party, if an Option (or any part thereof) that is intended to be an
Incentive Stock Option is not an Incentive Stock Option or for any action taken
by the Board pursuant to Section 11(f), including without limitation the
conversion of an Incentive Stock Option to a Nonstatutory Stock Option.
 
(c) Exercise Price.  The Board shall establish the exercise price of each Option
and specify such exercise price in the applicable option agreement; provided,
however, that the exercise price shall not be less than 100% of the Fair Market
Value (as defined below) at the time that the Option is granted.
 
(d) Duration of Options.  Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement; provided, however, that no Option will be granted for a term
in excess of 10 years.


2



--------------------------------------------------------------------------------



 



(e) Exercise of Option.  Options may be exercised by delivery to the Company of
a written notice of exercise signed by the proper person or by any other form of
notice (including electronic notice) approved by the Board together with payment
in full as specified in Section 5(f) for the number of shares for which the
Option is exercised. Shares of Common Stock subject to the Option will be
delivered by the Company following exercise either as soon as practicable or,
subject to such conditions as the Board shall specify, on a deferred basis (with
the Company’s obligation to be evidenced by an instrument providing for future
delivery of the deferred shares at the time or times specified by the Board).
 
(f) Payment Upon Exercise.  Common Stock purchased upon the exercise of an
Option granted under the Plan shall be paid for as follows:
 
(1) in cash or by check, payable to the order of the Company;
 
(2) except as the Board may otherwise provide in an option agreement, by
(i) delivery of an irrevocable and unconditional undertaking by a creditworthy
broker to deliver promptly to the Company sufficient funds to pay the exercise
price and any required tax withholding or (ii) delivery by the Participant to
the Company of a copy of irrevocable and unconditional instructions to a
creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price and any required tax withholding;
 
(3) when the Common Stock is registered under the Securities Exchange Act of
1934 (the “Exchange Act”), by delivery of shares of Common Stock owned by the
Participant valued at their fair market value as determined by (or in a manner
approved by) the Board (“Fair Market Value”), provided (i) such method of
payment is then permitted under applicable law, (ii) such Common Stock, if
acquired directly from the Company, was owned by the Participant for such
minimum period of time, if any, as may be established by the Board in its
discretion and (iii) such Common Stock is not subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements;
 
(4) to the extent permitted by applicable law and by the Board, by (i) delivery
of a promissory note of the Participant to the Company on terms determined by
the Board, or (ii) payment of such other lawful consideration as the Board may
determine; or
 
(5) by any combination of the above permitted forms of payment.
 
(g) Substitute Options.    In connection with a merger or consolidation of an
entity with the Company or the acquisition by the Company of property or stock
of an entity, the Board may grant Options in substitution for any options or
other stock or stock-based awards granted by such entity or an affiliate
thereof. Substitute Options may be granted on such terms as the Board deems
appropriate in the circumstances, notwithstanding any limitations on Options
contained in the other sections of this Section 5 or in Section 2.
 
(h) Limitation on Repricing.  Unless such action is approved by the Company’s
stockholders: (1) no outstanding Option granted under the Plan may be amended to
provide an exercise price per share that is lower than the exercise price per
share of such outstanding Option (other than adjustments pursuant to
Section 10), (2) the Board may not cancel any outstanding option (whether or not
granted under the Plan) and grant in substitution therefor new Awards under the
Plan covering the same or a different number of shares of Common Stock and
having an exercise price per share lower than the exercise price per share of
the cancelled option, and (3) no outstanding Option granted under the Plan may
be cancelled in exchange for the payment of cash consideration by the Company,
except as provided for upon a Reorganization Event (as defined in Section 10) as
contemplated by Section 10(b) or in connection with a similar change in
corporate structure or change of control of the Company.
 

6.   Director Options

 
(a) Annual Grant.  On the date of each annual meeting of stockholders of the
Company, the Company shall grant to each member of the Board of Directors of the
Company who is both serving as a director of the Company immediately prior to
and immediately following such annual meeting and who is not then an


3



--------------------------------------------------------------------------------



 



employee of the Company or any of its subsidiaries, a Nonstatutory Stock Option
to purchase 5,000 shares of Common Stock (subject to adjustment under
Section 10).
 
(b) Terms of Director Options.  Options granted under this Section 6 shall
(i) have an exercise price equal to the closing sale price (for the primary
trading session) of the Common Stock on the NASDAQ Stock Market or the national
securities exchange on which the Common Stock is then traded on the trading date
immediately prior to the date of grant (and if the Common Stock is not then
traded on the NASDAQ Stock Market or a national securities exchange, the fair
market value of the Common Stock on such date as determined by the Board),
(ii) be immediately exercisable at the time of grant, (iii) expire on the
earlier of 10 years from the date of grant or one year following cessation of
service on the Board and (iv) contain such other terms and conditions as the
Board shall determine.
 
(c) Board Discretion.  Notwithstanding anything herein to the contrary, the
Board retains the specific authority to from time to time (i) increase or
decrease the number of shares subject to options granted under Section 6(a),
(ii) to make additional grants of Nonstatutory Stock Options to members of the
Board who are not employees of the Company or any subsidiary of the Company; and
(iii) provide conditions or limitations (such as vesting limitations) applicable
to the exercise of options granted under this Section 6.
 

7.   Stock Appreciation Rights

 
(a) General.  A Stock Appreciation Right, or SAR, is an Award entitling the
holder, upon exercise, to receive an amount in cash or Common Stock or a
combination thereof (such form to be determined by the Board) determined in
whole or in part by reference to appreciation, from and after the date of grant,
in the fair market value of a share of Common Stock. SARs may be based solely on
appreciation in the fair market value of Common Stock or on a comparison of such
appreciation with some other measure of market growth such as (but not limited
to) appreciation in a recognized market index. The date as of which such
appreciation or other measure is determined shall be the exercise date unless
another date is specified by the Board in the SAR Award.
 
(b) Grants.  SARs may be granted in tandem with, or independently of, Options
granted under the Plan.
 

  (1)  Tandem Award.  When SARs are expressly granted in tandem with Options,
(i) the SAR will be exercisable only at such time or times, and to the extent,
that the related Option is exercisable (except to the extent designated by the
Board in connection with a Reorganization Event) and will be exercisable in
accordance with the procedure required for exercise of the related Option;
(ii) the SAR will terminate and no longer be exercisable upon the termination or
exercise of the related Option, except to the extent designated by the Board in
connection with a Reorganization Event and except that a SAR granted with
respect to less than the full number of shares covered by an Option will not be
reduced until the number of shares as to which the related Option has been
exercised or has terminated exceeds the number of shares not covered by the SAR;
(iii) the Option will terminate and no longer be exercisable upon the exercise
of the related SAR; and (iv) the SAR will be transferable only with the related
Option.     (2)  Independent SARs.  A SAR not expressly granted in tandem with
an Option will become exercisable at such time or times, and on such conditions,
as the Board may specify in the SAR Award.

 
(c) Exercise.  SARs may be exercised by delivery to the Company of a written
notice of exercise signed by the proper person or by any other form of notice
(including electronic notice) approved by the Board, together with any other
documents required by the Board.
 
(d) Limitation on Repricing.  Unless such action is approved by the Company’s
stockholders: (1) no outstanding SAR granted under the Plan may be amended to
provide a measurement price per share that is lower than the measurement price
per share of such outstanding SAR (other than adjustments pursuant to
Section 10), (2) the Board may not cancel any outstanding SAR (whether or not
granted under the Plan) and grant in substitution therefor new Awards under the
Plan covering the same or a different number of shares of Common Stock and
having a measurement price per share lower than the measurement price per share
of the cancelled SAR, and (3) no outstanding SAR granted under the Plan may be
cancelled in exchange for the


4



--------------------------------------------------------------------------------



 



payment of cash consideration by the Company, except as provided for upon a
Reorganization Event (as defined in Section 10) as contemplated by Section 10(b)
or in connection with a similar change in corporate structure or change of
control of the Company.
 

8.   Restricted Stock

 
(a) General.  The Board may grant Awards entitling recipients to acquire shares
of Common Stock, subject to the right of the Company to repurchase all or part
of such shares at their issue price or other stated or formula price (or to
require forfeiture of such shares if issued at no cost) from the recipient in
the event that conditions specified by the Board in the applicable Award are not
satisfied prior to the end of the applicable restriction period or periods
established by the Board for such Award (each, a “Restricted Stock Award”).
 
(b) Terms and Conditions.  The Board shall determine the terms and conditions of
a Restricted Stock Award, including the conditions for repurchase (or
forfeiture) and the issue price, if any. Any Restricted Stock Awards granted
after January 25, 2008 that vest solely based on the passage of time shall be:
(i) no more than one-third vested prior to the first anniversary of the date of
grant (or, in the case of Awards to non-employee directors, if earlier, the date
of the first annual meeting held after the date of grant), (ii) no more than
two-thirds vested prior to the second anniversary of the date of grant (or, in
the case of Awards to non-employee directors, if earlier, the date of the second
annual meeting held after the date of grant) and (iii) the balance shall vest at
a rate no more than ratably over the period from the second anniversary of the
date of grant to the third anniversary of the date of grant (or, in the case of
Awards to non-employee directors, if the date of the third annual meeting held
after the date of grant is earlier than the third anniversary of the date of
grant, the period from the second anniversary of the date of grant to the third
annual meeting held after the date of grant). Any Restricted Stock Awards
granted after January 25, 2008 that do not vest solely based on the passage of
time shall not vest prior to the first anniversary of the date of grant (or, in
the case of Awards to non-employee directors, if earlier, the date of the first
annual meeting held after the date of grant).
 
(c) Stock Certificates.  Any stock certificates issued in respect of a
Restricted Stock Award shall be registered in the name of the Participant and,
unless otherwise determined by the Board, deposited by the Participant, together
with a stock power endorsed in blank, with the Company (or its designee). At the
expiration of the applicable restriction periods, the Company (or such designee)
shall deliver the certificates no longer subject to such restrictions to the
Participant or if the Participant has died, to the beneficiary designated, in a
manner determined by the Board, by a Participant to receive amounts due or
exercise rights of the Participant in the event of the Participant’s death (the
“Designated Beneficiary”). In the absence of an effective designation by a
Participant, “Designated Beneficiary” shall mean the Participant’s estate.
 
(d) Deferred Delivery of Shares.  The Board may, at the time any Restricted
Stock Award is granted, provide that, at the time Common Stock would otherwise
be delivered pursuant to the Award, the Participant shall instead receive an
instrument evidencing the right to future delivery of Common Stock at such time
or times, and on such conditions, as the Board shall specify. The Board may at
any time accelerate the time at which delivery of all or any part of the Common
Stock shall take place. The Board may also permit an exchange of unvested shares
of Common Stock that have already been delivered to a Participant for an
instrument evidencing the right to future delivery of Common Stock at such time
or times, and on such conditions, as the Board shall specify.
 

9.   Other Stock-Based Awards.

 
Other Awards of shares of Common Stock, and other Awards that are valued in
whole or in part by reference to, or are otherwise based on, shares of Common
Stock or other property, may be granted hereunder to Participants (“Other
Stock-Based Awards”), including without limitation Awards entitling recipients
to receive shares of Common Stock to be delivered in the future. Such Other
Stock-Based Awards shall also be available as a form of payment in the
settlement of other Awards granted under the Plan or as payment in lieu of
compensation to which a Participant is otherwise entitled. Other Stock-Based
Awards may be paid in shares of Common Stock or cash, as the Board shall
determine. Subject to the provisions of the Plan, the Board shall


5



--------------------------------------------------------------------------------



 



determine the conditions of each Other Stock-Based Awards, including any
purchase price applicable thereto. At the time any Award is granted, the Board
may provide that, at the time Common Stock would otherwise be delivered pursuant
to the Award, the Participant will instead receive an instrument evidencing the
Participant’s right to future delivery of the Common Stock.
 

10.   Adjustments for Changes in Common Stock and Certain Other Events.

 
(a) Changes in Capitalization.  In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
distribution to holders of Common Stock other than an ordinary cash dividend,
(i) the number and class of securities available under this Plan, (ii) the
sub-limits set forth in Section 4(b), (iii) the number and class of securities
and exercise price per share of each outstanding Option and each Option issuable
under Section 6, (iv) the share- and per-share related provisions of each Stock
Appreciation Right, (v) the repurchase price per share subject to each
outstanding Restricted Stock Award and (vi) the share- and per-share-related
provisions of each outstanding Other Stock-Based Award, shall be appropriately
adjusted by the Company (or substituted Awards may be made, if applicable) to
the extent determined by the Board.
 
(b) Reorganization Events.
 
(1) Definition.  A “Reorganization Event” shall mean: (a) any merger or
consolidation of the Company with or into another entity as a result of which
all of the Common Stock of the Company is converted into or exchanged for the
right to receive cash, securities or other property or is cancelled (b) any
exchange of all of the Common Stock of the Company for cash, securities or other
property pursuant to a share exchange transaction or (c) any liquidation or
dissolution of the Company.
 
(2) Consequences of a Reorganization Event on Awards Other than Restricted Stock
Awards.  In connection with a Reorganization Event, the Board shall take any one
or more of the following actions as to all or any outstanding Awards (other than
Restricted Stock Awards) on such terms as the Board determines: (i) provide that
Awards shall be assumed, or substantially equivalent Awards shall be
substituted, by the acquiring or succeeding corporation (or an affiliate
thereof), (ii) upon written notice to a Participant, provide that the
Participant’s unexercised Options or other unexercised Awards shall become
exercisable in full and will terminate immediately prior to the consummation of
such Reorganization Event unless exercised by the Participant within a specified
period following the date of such notice, (iii) provide that outstanding Awards
shall become realizable or deliverable, or restrictions applicable to an Award
shall lapse, in whole or in part prior to or upon such Reorganization Event,
(iv) in the event of a Reorganization Event under the terms of which holders of
Common Stock will receive upon consummation thereof a cash payment for each
share surrendered in the Reorganization Event (the “Acquisition Price”), make or
provide for a cash payment to a Participant equal to (A) the Acquisition Price
times the number of shares of Common Stock subject to the Participant’s Options
or other Awards (to the extent the exercise price does not exceed the
Acquisition Price) minus (B) the aggregate exercise price of all such
outstanding Options or other Awards, in exchange for the termination of such
Options or other Awards, (v) provide that, in connection with a liquidation or
dissolution of the Company, Awards shall convert into the right to receive
liquidation proceeds (if applicable, net of the exercise price thereof) and
(vi) any combination of the foregoing.
 
For purposes of clause (i) above, an Option shall be considered assumed if,
following consummation of the Reorganization Event, the Option confers the right
to purchase, for each share of Common Stock subject to the Option immediately
prior to the consummation of the Reorganization Event, the consideration
(whether cash, securities or other property) received as a result of the
Reorganization Event by holders of Common Stock for each share of Common Stock
held immediately prior to the consummation of the Reorganization Event (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if the consideration received as a result of the
Reorganization Event is not solely common stock of the acquiring or succeeding
corporation (or an affiliate thereof), the Company may, with the consent of the
acquiring or succeeding corporation, provide for the consideration to be
received upon the


6



--------------------------------------------------------------------------------



 



exercise of Options to consist solely of common stock of the acquiring or
succeeding corporation (or an affiliate thereof) equivalent in fair market value
to the per share consideration received by holders of outstanding shares of
Common Stock as a result of the Reorganization Event.
 
To the extent all or any portion of an Option becomes exercisable solely as a
result of clause (ii) above, the Board may provide that upon exercise of such
Option the Participant shall receive shares subject to a right of repurchase by
the Company or its successor at the Option exercise price; such repurchase right
(x) shall lapse at the same rate as the Option would have become exercisable
under its terms and (y) shall not apply to any shares subject to the Option that
were exercisable under its terms without regard to clause (ii) above.
 
(3) Consequences of a Reorganization Event on Restricted Stock Awards.  Upon the
occurrence of a Reorganization Event other than a liquidation or dissolution of
the Company, the repurchase and other rights of the Company under each
outstanding Restricted Stock Award shall inure to the benefit of the Company’s
successor and shall apply to the cash, securities or other property which the
Common Stock was converted into or exchanged for pursuant to such Reorganization
Event in the same manner and to the same extent as they applied to the Common
Stock subject to such Restricted Stock Award. Upon the occurrence of a
Reorganization Event involving the liquidation or dissolution of the Company,
except to the extent specifically provided to the contrary in the instrument
evidencing any Restricted Stock Award or any other agreement between a
Participant and the Company, all restrictions and conditions on all Restricted
Stock Awards then outstanding shall automatically be deemed terminated or
satisfied.
 

11.   General Provisions Applicable to Awards

 
(a) Transferability of Awards.  Except as the Board may otherwise determine or
provide in an Award, Awards shall not be sold, assigned, transferred, pledged or
otherwise encumbered by the person to whom they are granted, either voluntarily
or by operation of law, except by will or the laws of descent and distribution
or, other than in the case of an Incentive Stock Option, pursuant to a qualified
domestic relations order, and, during the life of the Participant, shall be
exercisable only by the Participant. References to a Participant, to the extent
relevant in the context, shall include references to authorized transferees.
Notwithstanding anything to the contrary in this Section 11(a), no Award may be
transferred by a Participant to a third party for consideration.
 
(b) Documentation.  Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine. Each Award may contain
terms and conditions in addition to those set forth in the Plan.
 
(c) Board Discretion.  Except as otherwise provided by the Plan, each Award may
be made alone or in addition or in relation to any other Award. The terms of
each Award need not be identical, and the Board need not treat Participants
uniformly.
 
(d) Termination of Status.  The Board shall determine the effect on an Award of
the disability, death, retirement, authorized leave of absence or other change
in the employment or other status of a Participant and the extent to which, and
the period during which, the Participant, or the Participant’s legal
representative, conservator, guardian or Designated Beneficiary, may exercise
rights under the Award.
 
(e) Withholding.  Each Participant shall pay to the Company, or make provision
satisfactory to the Company for payment of, any taxes required by law to be
withheld in connection with an Award to such Participant. Except as the Board
may otherwise provide in an Award, for so long as the Common Stock is registered
under the Exchange Act, Participants may satisfy such tax obligations in whole
or in part by delivery of shares of Common Stock, including shares retained from
the Award creating the tax obligation, valued at their Fair Market Value;
provided, however, except as otherwise provided by the Board, that the total tax
withholding where stock is being used to satisfy such tax obligations cannot
exceed the Company’s minimum statutory withholding obligations (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income). Shares
surrendered to satisfy tax withholding requirements cannot be subject to any
repurchase, forfeiture, unfulfilled


7



--------------------------------------------------------------------------------



 



vesting or other similar requirements. The Company may, to the extent permitted
by law, deduct any such tax obligations from any payment of any kind otherwise
due to a Participant.
 
(f) Amendment of Award.  The Board may amend, modify or terminate any
outstanding Award, including but not limited to, substituting therefor another
Award of the same or a different type, changing the date of exercise or
realization, and converting an Incentive Stock Option to a Nonstatutory Stock
Option, provided that the Participant’s consent to such action shall be required
unless the Board determines that the action, taking into account any related
action, would not materially and adversely affect the Participant.
 
(g) Conditions on Delivery of Stock.  The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.
 
(h) Acceleration.  The Board may at any time provide that any Award, including
any Option and any SAR, shall become immediately exercisable in full or in part,
free of some or all restrictions or conditions, or otherwise realizable in full
or in part, as the case may be. The foregoing sentence shall not apply to
(1) Performance Awards granted pursuant to Section 11(i) or (2) Restricted Stock
Awards and Other Stock-Based Awards granted, in the aggregate, in excess of 10%
of the maximum number of authorized shares set forth in Section 4(a).
Notwithstanding any other provision of this Plan (other than Section 11(i), if
applicable), the Board may only waive its right to repurchase shares of Common
Stock (or waive the forfeiture thereof), remove or modify any part or all of the
restrictions or conditions applicable to any Restricted Stock Award or Other
Stock-Based Award or provide that such Award will become immediately exercisable
or realizable, in full or in part, in excess of 10% of the maximum number of
authorized shares set forth in Section 4(a) in extraordinary circumstances which
shall include, without limitation, death, disability or retirement of the
Participant; or a merger, consolidation, sale, reorganization, recapitalization,
or change in control of the Company.
 
(i) Performance Awards.
 
(1) Grants.  Restricted Stock Awards and Other Stock-Based Awards under the Plan
may be made subject to the achievement of performance goals pursuant to this
Section 11(i) (“Performance Awards”), subject to the limit in Section 4(b)(1) on
shares covered by such grants. Subject to Section 11(i)(4), no Performance
Awards shall vest prior to the first anniversary of the date of grant.
 
(2) Committee.  Grants of Performance Awards to any Covered Employee intended to
qualify as “performance-based compensation” under Section 162(m)
(“Performance-Based Compensation”) shall be made only by a Committee (or
subcommittee of a Committee) comprised solely of two or more directors eligible
to serve on a committee making Awards qualifying as “performance-based
compensation” under Section 162(m). In the case of such Awards granted to
Covered Employees, references to the Board or to a Committee shall be deemed to
be references to such Committee or subcommittee. “Covered Employee” shall mean
any person who is, or whom the Committee, in its discretion, determines may be,
a “covered employee” under Section 162(m)(3) of the Code.
 
(3) Performance Measures.  For any Award that is intended to qualify as
Performance-Based Compensation, the Committee shall specify that the degree of
granting, vesting and/or payout shall be subject to the achievement of one or
more objective performance measures established by the Committee, which shall be
based on the relative or absolute attainment of specified levels of one or any
combination of the following: net income, earnings before or after discontinued
operations, interest, taxes, depreciation and/or amortization, earnings per
share (before or after discontinued operations, interest, taxes, depreciation
and/or amortization), operating profit before or after discontinued operations
and/or taxes, sales, sales growth, earnings growth, cash flow or cash position,
gross margins, stock price, market share, return on


8



--------------------------------------------------------------------------------



 



sales, assets, equity or investment, improvement of financial ratings,
achievement of balance sheet or income statement objectives or total shareholder
return, and may be absolute in their terms or measured against or in
relationship to other companies comparably, similarly or otherwise situated. The
Committee may specify that such performance measures shall be adjusted to
exclude any one or more of (i) extraordinary items, (ii) gains or losses on the
dispositions of discontinued operations, (iii) the cumulative effects of changes
in accounting principles, (iv) the writedown of any asset, (v) charges for
restructuring and rationalization programs, (vi) non-cash compensation expense
from stock compensation and (vii) one-time charges or credits. Such performance
measures: (i) may vary by Participant and may be different for different Awards;
(ii) may be particular to a Participant or the department, branch, line of
business, subsidiary or other unit in which the Participant works and may cover
such period as may be specified by the Committee; and (iii) shall be set by the
Committee within the time period prescribed by, and shall otherwise comply with
the requirements of, Section 162(m). Awards that are not intended to qualify as
Performance-Based Compensation may be based on these or such other performance
measures as the Board may determine.
 
(4) Adjustments.  Notwithstanding any provision of the Plan, with respect to any
Performance Award that is intended to qualify as Performance-Based Compensation,
the Committee may adjust downwards, but not upwards, the cash or number of
Shares payable pursuant to such Award, and the Committee may not waive the
achievement of the applicable performance measures except in the case of the
death or disability of the Participant or a change in control of the Company.
 
(5) Other.  The Committee shall have the power to impose such other restrictions
on Performance Awards as it may deem necessary or appropriate to ensure that
such Awards satisfy all requirements for Performance-Based Compensation.
 

12.   Miscellaneous

 
(a) No Right To Employment or Other Status.  No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.
 
(b) No Rights As Stockholder.  Subject to the provisions of the applicable
Award, no Participant or Designated Beneficiary shall have any rights as a
stockholder with respect to any shares of Common Stock to be distributed with
respect to an Award until becoming the record holder of such shares.
Notwithstanding the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to such Option are adjusted as of the date of the
distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an Option between the record date and
the distribution date for such stock dividend shall be entitled to receive, on
the distribution date, the stock dividend with respect to the shares of Common
Stock acquired upon such Option exercise, notwithstanding the fact that such
shares were not outstanding as of the close of business on the record date for
such stock dividend.
 
(c) Effective Date and Term of Plan.  The Plan shall become effective on the
date on which it is adopted by the Board, but no Award may be granted unless and
until the Plan has been approved by the Company’s stockholders. No Awards shall
be granted under the Plan after the completion of 10 years from the earlier of
(i) the date on which the Plan was adopted by the Board or (ii) the date the
Plan was approved by the Company’s stockholders, but Awards previously granted
may extend beyond that date.
 
(d) Amendment of Plan.  The Board may amend, suspend or terminate the Plan or
any portion thereof at any time; provided that, to the extent determined by the
Board, no amendment requiring stockholder approval under any applicable legal,
regulatory or listing requirement shall become effective until such stockholder
approval is obtained. No Award shall be made that is conditioned upon
stockholder approval of any amendment to the Plan.


9



--------------------------------------------------------------------------------



 



(e) Provisions for Foreign Participants.  The Board may modify Awards or Options
granted to Participants who are foreign nationals or employed outside the United
States or establish subplans or procedures under the Plan to recognize
differences in laws, rules, regulations or customs of such foreign jurisdictions
with respect to tax, securities, currency, employee benefits or other matters.
 
(f) Governing Law.  The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, without regard to any applicable conflicts of law.
 
Approved by the Board of Directors on
December 3, 2007
 
Approved by the Stockholders on


10